Citation Nr: 1618061	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  12-30 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right-ear hearing loss (claimed as bilateral hearing loss).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran's DD-214 shows active duty from November 1968 to July 1973.  The DD-214 also notes that the Veteran had 16 years and 2 months of other active duty service.  Another DD-214 in the record shows additional active service from November 1976 to October 1978, with 24 years and 2 months of prior active service.  Personnel and service treatment records indicate that the Veteran enlisted in September 1952 and separated in October 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Board remanded the case for further development in October 2015.  That development was completed, and the case was returned to the Board for appellate review.

While the matter was in remand status, in a February 2016 rating decision, the RO granted service connection with a noncompensable rating for the Veteran's left-ear hearing loss and a ten percent rating for tinnitus effective December 30, 2009.  The RO's grant of service connection for these issues constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has submitted a notice of disagreement with the initial rating or effective date assigned.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Although the Board sincerely regrets the additional delay, it finds that additional evidentiary development is necessary before a decision can be made on the Veteran's claim.

A remand is necessary to obtain a medical opinion regarding the nature and etiology of the claimed right-ear hearing loss, to determine if the Veteran engaged in combat, and to attempt to secure the Veteran's complete service personnel records.    

The Veteran underwent an April 2010 VA examination and the VA examiner provided an opinion.  The Board found that opinion was inadequate and remanded the case to obtain a clarifying medical opinion.  In November 2015, a clarifying medical opinion was obtained.  The Board finds that the November 2015 VA clarifying medical opinion is inadequate.  In the November 2015 clarifying medical opinion, the examiner did not address the Veteran's statement that he did not have civilian occupational noise exposure after separation from service and, although he reported that he went hunting a few times in the 1970's without hearing protection, he otherwise denied civilian recreational noise exposure.  Additionally, the November 2015 examiner did not address the Veteran's statement that he was advised that he had a hearing deficit immediately after service.  See April 1979 VA examination.

Moreover, the Veteran has stated that he was in combat.  See December 2009 VA form 21-4138.  On remand, efforts should be made to verify the Veteran's combat.

Finally, the Board notes that the DD-214s in the claims file shows active duty service from November 1968 to July 1973, with 16 years and 2 months of other service.  Another DD-214 shows additional active service from November 1976 to October 1978, with 24 years and 2 months of prior active service.  Personnel and service treatment records indicate that the Veteran enlisted in September 1952 and separated in October 1978. The AOJ should attempt to secure the Veteran's complete service personnel records, as they do not appear complete.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right-ear hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records, from October 2011 to the present.

2.  After obtaining any identified and outstanding records, the AOJ should contact the Joint Service Records Research Center (JSRRC), the National Personnel Records Center (NPRC), Records Management Center (RMC) or any other appropriate entity, to attempt to secure the Veteran's complete service personnel records,   to include, if available, a complete copy of the Veteran's DD-214.

In addition, the Veteran has indicated that he participated in combat in the Republic of Vietnam.  The AOJ should seek to obtain any records that pertain to any combat duty.   

3.  After completing the foregoing development, the AOJ should forward the Veteran's claim to an otolaryngologist concerning the likelihood that the Veteran's hearing loss is related or attributable to his active duty service, to specifically include his reports of acoustic trauma during service in Vietnam.  The examiner must be provided a copy of this REMAND.

The examiner should opine as to the following:

Is it "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood) that the Veteran's right-ear hearing loss had its onset during service or is related to any incident of service.

In making this assessment, the examiner should consider the Veteran's statement that his right ear hearing loss is related to in-service noise exposure, to include incoming and outgoing explosions in Vietnam, and the explosion of a bomb dump.  See December 2009 VA form 21-4138; March 2010 VA form 21-4142.  The examiner should also address the Veteran's statements (1) that he did not have civilian occupational noise exposure after separation from service and, although he reported that he went hunting a few times in the 1970's without hearing protection, he otherwise denied civilian recreational noise exposure, and (2) that he was advised that he had a hearing deficit immediately after service.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

Regarding the bases for the opinions, please comment on the likelihood that the loud noises experienced by the Veteran, resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service.  If you find auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

As the previous VA examiners did not, the Board would appreciate the otolaryngologist to specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M.C. Liberman (2006).  J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss.  J Neurosci. 2009 Nov 11;29(45): 14077-85.

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates.  J. Neurophysiol. 110, 577-586.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the claims file, or in the alternative, the entire claims file, must be made available to the examiner for review.

4.  The AOJ should review the opinion report to ensure that it is in complete compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




